Citation Nr: 0612634	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
lung disease, claimed as secondary to pneumonia and a 
spontaneous pneumothorax (collapsed lung). 

2. Entitlement to a compensable initial rating for residuals 
of a spontaneous pneumothorax (collapsed lung). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. The veteran had a hearing before the RO in September 
2004 and the transcript is of record.

The Board notes that the veteran initiated an appeal as to a 
third claim, entitlement to service connection for peripheral 
neuropathy of his left arm, left hand, and right hand. Upon 
receipt of the March 2004 statement of the case (SOC) from 
the RO, however, the veteran submitted a June 2004 VA form 9, 
limiting his appeal to the two issues relating to his 
respiratory condition. Although the veteran asserted 
arguments during his September 2004 hearing in regard to the 
issue of peripheral neuropathy, the arguments cannot serve to 
perfect his appeal as to this issue because it falls outside 
the allotted time period. See 38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (the claimant 
has one year from notification of a RO decision to initiate 
an appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within that year or sixty days from an issued SOC, 
whichever time period is longer). Accordingly, the July 2003 
rating decision is final as to the issue of entitlement to 
service connection for peripheral neuropathy and is not 
currently before the Board.  

During the appeals process, the RO granted the veteran 
service connection for residuals of a spontaneous 
pneumothorax in an October 2004 rating decision assigning it 
a noncompensable rating. The veteran subsequently filed a 
January 2005 notice of disagreement. Accordingly, the issue 
has been recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service Connection for Chronic Obstructive Lung Disease

The veteran initiated his claim for service connection for an 
obstructive lung disease, to include chronic obstructive 
pulmonary disease (COPD) and emphysema, alleging that his 
current conditions are the result of contracting pneumonia 
while in service, which also resulted in a spontaneous 
pneumothorax (collapsed lung). 

In support of his claim, the veteran submitted private 
treatment records from his regular treating medical group. 
Dr. DID noted that the veteran had been seen by the group for 
thirty years and that his in-service pneumonia and collapsed 
lung "contribut[ed] substantially to his chronic obstructive 
pulmonary disease and respiratory limitation." Dr. DID's 
opinion was substantiated by X-ray reports, noting a study as 
early as July 1976. The private medical records reflect "ex-
smoker" in the veteran's pertinent history.

VA examiners from February 2004 and October 2004 link the 
veteran's COPD to smoking and the latter examination also 
notes asthma as a likely cause of the veteran's current COPD. 
The October 2004 examiner, in rendering her opinion, opined 
that "[p]neumothorax does not cause obstructive lung 
disease....Pneumonia also causes scarring and obstructive lung 
disease." (Emphasis added). The examiner then concluded that 
the veteran's COPD "is as likely as not related to 
combination of asthma and smoking. The service-connected 
pneumothorax is less likely to have caused [the veteran's] 
obstructive lung disease." Although stating that pneumonia 
can cause obstructive lung disease, the examiner did not 
address whether the veteran's in-service pneumonia is 
responsible for the veteran's COPD. 

The veteran's in-service medical records confirm that the 
veteran contracted pneumonia in June 1951, which was later 
complicated by a spontaneous pneumothorax (collapsed lung). 
The veteran later complained of chest pains in April 1952, 
which was suspected to be asthma, but diagnostic tests did 
not confirm the diagnosis. Indeed, the veteran's separation 
examination notes the June 1951 incident, but does not 
indicate that the veteran has asthma. Additionally, no post-
service medical record has ever diagnosed the veteran with 
asthma.    

The veteran also testified in a September 2004 hearing before 
the RO alleging that he smoked briefly forty years ago, but 
has not resumed since. There is no evidence of record 
indicating that he is a current smoker. 

The Board concludes that the medical evidence is incomplete. 
On its face there are two negative medical opinions 
outweighing Dr. DID's opinion that the veteran's in-service 
treatment is directly responsible for his current COPD. The 
October 2004 examination, however, leaves ambiguity. Although 
the examiner opines that pneumothorax does not cause 
obstructive lung disease, she also notes that pneumonia can 
cause obstructive lung disease. Her conclusion does not 
resolve the ambiguity. While the examiner rules out 
pneumothorax as a likely cause of the veteran's current 
obstructive lung disease, pneumonia is excluded completely 
from the final opinion. A new examination is indicated. 

Furthermore, the veteran states he has received treatment 
from the same medical group for approximately 30 years, and 
submitted a release authorizing VA to request these records, 
but the RO never did so.  Clearly the history of the 
respiratory symptomatology the veteran has experienced is 
relevant to resolving these claims fairly, and efforts should 
be made to obtain the records.



Since it is necessary to remand this claim for the 
reasons discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled. 

A Compensable Initial Rating for Residuals of a Spontaneous 
Pneumothorax

An October 2004 rating decision, in pertinent part, granted a 
claim for service connection for residuals of a spontaneous 
pneumothorax, assigning the disability with an evaluation of 
0 percent, effective March 28, 2003. The veteran submitted 
his notice of disagreement (NOD) on January 2005. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the claims are remanded for the following:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of service 
connection for chronic obstructive pulmonary 
disease including an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 
2006). The veteran should also be advised to 
submit any pertinent evidence in his 
possession. 

2.  Ask the veteran to complete another 
release authorizing VA to request his records 
from Riverview Medical Associates.  Then, 
request that actual treatment records, 
including all chest x-ray reports, be 
provided to VA, rather than a letter 
summarizing the veteran's treatment history.  
If the records are not obtained, inform the 
veteran of that fact and give him an 
opportunity to submit the evidence.

3.  After obtaining the private medical 
evidence, to the extent available, return the 
veteran's claims file to the same VA examiner 
who provider the opinion in October 2004, if 
still available, or, if unavailable, to any 
VA physician. If the examiner feels it is 
necessary to conduct a physical examination 
of the veteran to provide an informed 
opinion, he should be scheduled for a 
pulmonary examination.

Specifically, the examiner should comment on 
whether it is at least as likely as not that 
any current disability was caused by any in-
service incident, to include pneumonia and 
spontaneous pneumothorax. The claims folder 
must be reviewed by the examiner and the 
examiner should resolve any and all 
conflicting medical opinions, including those 
of Dr. DID and the past VA examiners. 

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

4. After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue of chronic 
obstructive lung disease. The RO must consider 
all applicable laws and regulations. If the 
benefit sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to 
respond. Thereafter, the claim of entitlement 
to service connection for chronic obstructive 
lung disease should be returned to the Board 
for appellate review.

5. Provide the veteran and his representative 
a statement of the case as to the issue of 
entitlement to a compensable rating for 
residuals of a spontaneous pneumothorax. The 
veteran should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board. If so, subject to 
current appellate procedures, the case should 
be returned to the Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





